Name: Commission Regulation (EC) No 1006/1999 of 12 May 1999 opening an invitation to tender for the reduction in the duty on maize imported into Spain from third countries
 Type: Regulation
 Subject Matter: trade policy;  Europe;  trade;  EU finance;  cooperation policy
 Date Published: nan

 EN Official Journal of the European Communities13. 5. 1999 L 123/27 COMMISSION REGULATION (EC) No 1006/1999 of 12 May 1999 opening an invitation to tender for the reduction in the duty on maize imported into Spain from third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 12(1) thereof, (1) Whereas, pursuant to the Agreement on Agricul- ture concluded during the Uruguay Round of multilateral trade negotiations, the Community has undertaken to import a certain quantity of maize into Spain; (2) Whereas Commission Regulation (EC) No 1839/95 of 26 July 1995 laying down detailed rules for the application of tariff quotas for imports of maize and sorghum into Spain and imports of maize into Portugal (3), as amended by Regulation (EC) No 1963/95 (4), lays down the rules governing the administration of those special arrangements; whereas this Regulation lays down the special addi- tional detailed rules necessary for implementing the invitation to tender, in particular those relating to the lodging and release of the security to be lodged by operators to ensure compliance with their obligations and, in particular, the obligation to process or use the imported product on the Spanish market; (3) Whereas Commission Regulation (EC) No 566/ 1999 (5) opened an invitation to tender for the reduction in the duty on maÃ ¯ze imported into Spain from third countries; whereas the last partial invitation to tender pursuant to Regulation (EC) No 566/1999 should be postponed; (4) Whereas the measures provided for in this Regula- tion are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Article 1(2) of Regulation (EC) No 566/1999 is replaced by the following: 2. The invitation to tender shall be open until 24 June 1999. During that period, weekly invitations shall be issued with quantities and closing dates as shown in the notice of invitation to tender.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 May 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 181, 1.7.1992, p. 21. (2) OJ L 126, 24.5.1996, p. 37. (3) OJ L 177, 28.7.1995, p. 4. (4) OJ L 189, 10.8.1995, p. 22. (5) OJ L 70, 17.3.1999, p. 9.